Citation Nr: 1110257	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for obstructive sleep apnea.

The Veteran appeared and testified at a personal hearing in October 2010 before the undersigned Veterans Law Judge sitting in Philadelphia, Pennsylvania.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2007, the Veteran filed a claim for service connection for obstructive sleep apnea.  Throughout the claims file the Veteran presented three theories of entitlement to service connection for sleep apnea: (1) direct service connection; (2) secondary service connection (his sleep apnea is due to his service-connected asthma); and (3) secondary service connection due to aggravation (his sleep apnea is aggravated by his service-connected asthma).  There is additional indication that the Veteran was seeking sleep apnea as due to his weight gain after service, which he blamed on service connected disabilities (back disorder and compartment stress).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Service treatment records do not note a diagnosis of sleep apnea.  In a December 2004 post-deployment Health Assessment, the Veteran reported that he was still tired after sleeping, but he denied difficulty breathing.  He was not given a specific diagnosis at this time.  In August 2006, on a Post Deployment Form, he no longer indicated he was tired after sleeping.  In March 2007, a pulmonary function study noted restrictive airway disease.  A chest x-ray from June 2007 were noted to be negative.

During a September 2007 VA general medical examination, the Veteran stated that he rarely awoke from sleep due to his asthma.

In June 2008, the Veteran sought treatment from private physician T.N., who noted the Veteran complained for a history of daytime sleepiness, snoring and restless sleep.  After a polysomnography study, the Veteran was assessed with moderate obstructive sleep apnea and asthma.  The physician recommended weight loss (at the time of the evaluation he was 68 inches tall and 280 lbs). 

In December 2008, the Veteran underwent a sleep disorder consultation at the Philadelphia VAMC.  He reported a history of snoring for at least 7 years, with no witnessed apneas.  He also reported having gained 60 lbs since discharge from service.  In January 2009, the Veteran was given a continuous positive airway pressure (CPAP) device to treat his sleep apnea; it was noted this device was very successful in treating his sleep apnea.  An additional February 2009 nursing note showed the Veteran has been using a CPAP device for "3+ years."

In March 2009, the Veteran submitted online articles from www.sleepapnea.org, regarding sleep apnea and an association with asthma.  The article, entitled "Asthma and OSA," noted that obstructive sleep apnea and nocturnal asthma were both sleep-disordered breathing.  It continued that congestion of the nasopharynx and sinuses may predispose someone to worsening bronchoconstriction as well as OSA, and that the presence of one may cause or worsen the other.

A March 2009 statement from private physician T.N. noted that the Veteran's weight gain directly contributed to his development of OSA, and that his OSA was causing his asthma to be less well controlled. 

The RO requested that the Veteran's claims file be reviewed, and a physician provide an opinion regarding the relationship between sleep apnea and service.  In June 2009, a VA examiner noted that the Veteran was not diagnosed with sleep apnea in service.  He also noted that the Veteran's significant weight gain occurred after separation from service (the Veteran noted he gained 58 lbs after discharge).  The examiner opined that it was as likely as to that the sleep apnea is connected to his weight gain that occurred after separation and that therefore that the sleep apnea is not likely to have been related to the Veteran's "weight gain in service, but occurred only with the additional weight gain after he separated from service by his own statement."

Subsequently, the RO requested the claims file be reviewed again, and a physician provide an opinion regarding any relationship between sleep apnea and service-connected asthma.  The examiner stated he knew of "no medical data to suggest that asthma is a condition that contributes to the development of obstructive sleep apnea."  He also noted that the March 2009 internet print out was extremely misleading because it dealt with nocturnal asthma and not the unspecified asthma the Veteran has been diagnosed with.  He also noted that the statement from Dr. T.N. noted that the Veteran's weight gain had contributed to his sleep apnea and that sleep apnea is causing the asthma to be less controlled.  When the examiner addressed this with the Veteran, the Veteran indicated that he had an additional statement from Dr. T.N. that "stated the relationship in the correct way."  However, this additional note was not available in the claims folder for the examiner's review at that point in time.  The examiner noted the Veteran's weight was still elevated (259 lbs), and that there was no medical information, scientific studies, et cetera to support that the Veteran's asthma caused his sleep apnea.  The examiner opined that it was more likely than not that his sleep apnea was not secondary to his service-connected asthma.  The examiner also suggested that the RO request that Dr. T.N. clarify why he provided two different notes regarding the relationship between sleep apnea and asthma.

In July 2009, private physician T.N. provided a second note which stated that "within reasonable medical certainty asthma worsens obstructive sleep apnea (OSA).  Asthma and OSA are linked and worsen each other."

In October 2010, the Veteran submitted additional online articles regarding sleep apnea.  An article entitled "Obstructive sleep apnea syndrome and asthma: the role of continuous positive airway pressure treatment" noted that data suggests that OSA is an independent risk factor for asthma exacerbations, and that use of a CPAP might modify airway smooth muscle function and asthma control in patients with both disorders.  An article entitled "Obstructive sleep apnea-Complications" noted that with sleep apnea and obesity it is not always clear which condition is responsible for the other, but that obesity is often a risk factor and possibly a cause of sleep apnea.  It also noted that sleep apnea may worsen asthma symptoms.  Another article, entitled "Sleep apnea risk linked to asthma control" noted that results from a study suggest that asthma patients that are at risk for sleep apnea are more likely to have "not well-controlled" asthma.  It also noted that "unrecognized OSA may lead to poor asthma control despite optimal therapy."  Lastly, an article entitled "Understanding and coping with a debilitating and dangerous condition: Causes of Sleep Apnea" noted that being overweight, substance abuse, mouth breathing, medication, asthma and acid reflux are risk factors for sleep apnea.  Regarding asthma, the article (from http://treatmentsforsleepapnea.com) noted that asthma is a potential cause of sleep apnea, "asthma cramps the airway, which may result in a blockage of the throat."

During his October 2010 Board hearing, the Veteran noted that his wife noticed his snoring prior to his discharge from service.  He noted that his wife told him in 2007 that she was concerned with his snoring and that she noticed he would stop breathing in his sleep on occasion.  He also testified he sought treatment for snoring and daytime tiredness within 8 to 10 months of discharge from service.  He reported that he was told by his treating physician (Dr. T.N) that his service-connected asthma and sleep apnea were related and mutually aggravated each other.  

While the claims file contains notes from Dr. T.N. regarding a possible nexus between the Veteran's asthma and his sleep apnea, the claims file does not contain on-going treatment records from Dr. T.N.  As noted by the VA physician, Dr. T.N. has provided two statements: (1) that the Veteran's sleep apnea makes his asthma less controlled, and (2) that the Veteran's asthma worsens his sleep apnea.  On remand, the RO/AMC should contact Dr. T.N. and request that he clarify his seemingly contradictory opinions.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Although his service treatment records do not indicate that the Veteran was diagnosed with sleep apnea in service, they do show that he complained of being tired after sleeping in service.  Additionally, he was diagnosed with sleep apnea within 10 months from discharge.  While the claims file contains VA examiner opinions, it does not appear the Veteran was afforded a full VA examination.  Subsequent to the last VA opinion, a positive aggravation nexus opinion was received, and additional articles (including one that related asthma to the development of sleep apnea) were added to the claims file.  As such, he should be afforded a VA examination to ascertain if his sleep apnea was incurred in service, is due to his service-connected asthma, or has been aggravated by his service-connected asthma.  After obtaining any available records noted above, the Veteran should be provided a VA spine examination.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, which have treated the Veteran for sleep apnea.  Of particular interest are records from Dr. T.N. subsequent to January 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should contact Dr. T.N. and request that he clarify his nexus opinions from March 2009 and July 2009.

3.  The Veteran should be afforded a VA examination to determine the etiology of his sleep apnea.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician (if possible a pulmonary specialist or a sleep disorder specialist).

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether: (1) it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was incurred during active service; or (2) in the alternative, whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was caused or aggravated by service-connected asthma.  If the examiner determines that the Veteran's asthma has aggravated his sleep apnea, the examiner is requested to indicate, if possible, the degree of increase in severity of the sleep apnea.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


